Citation Nr: 1545879	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Marc S. Whitehead, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1983 to February 1990.

This appeal comes to the Board of Veterans' Appeals (Board) a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a seizure disorder.  A claim for service connection for epilepsy was received in August 2005.

In December 2009 and July 2010, the Board remanded the issue on appeal for additional development.  In June 2012, the Board denied service connection for a seizure disorder.  The Veteran appealed the Board's denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court vacated the Board's June 2012 decision.  In September 2013, the Board remanded the issue on appeal to obtain outstanding VA treatment records and afford the Veteran a VA examination to assist in determining the nature and etiology of the claimed seizure disorder, which was conducted in November 2014.  

Pursuant to the December 2009 Board remand instructions, in July 2010, the Veteran testified at a personal hearing at a VA RO in Atlanta, Georgia (Travel Board hearing) before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the July 2010 hearing is no longer employed by the Board.  The Veteran did not respond to an August 2015 clarification letter as to whether she wanted a hearing before another Veterans Law Judge.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issue on appeal, which includes consideration of the Veteran's hearing testimony.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 



REMAND

Service Connection for a Seizure Disorder

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The representative contends that, because the Veteran enlisted and was examined in November 1982, the period until she reported for active duty in June 1983 is considered active service.  See March 2013 appellant Court brief, December 2014 written statement.  Service personnel records (which should clarify the Veteran's periods of active service) have not been obtained.    

Further, VA treatment records associated with the claims file reflect that the Veteran has consistently reported being in a motor vehicle accident in 1983 and sustaining a closed head injury.  See e.g., March 2005 and August 2006 VA treatment records.  The November 2014 VA examination report notes that the Veteran reported a head injury in a motor vehicle accident during high school.  These private treatment records have not been associated with the claims file.  The AOJ should attempt to obtain the service personnel records and private treatment records from the 1983 motor vehicle accident.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated her following the 1983 motor vehicle accident (that are not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records she received with regard to treatment following the 1983 motor vehicle accident, or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should obtain and associate with the record the Veteran's service personnel records or alternative records from 1983 to 1990.  

3.  If, and only if, additional records are obtained reflecting the 1983 motor vehicle accident, arrange for the claims file to be reviewed by the VA examiner who prepared the November 2014 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the report.  An examination is not required unless it is determined that another examination is needed to provide the requested opinion.  The VA examiner should offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the current seizure disorder was incurred in or caused by active service?

4.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




